Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 5, 2021

                                     No. 04-21-00012-CV

                            Pradyumna Chary MUMMADY, M.D.,
                                        Appellant

                                               v.

   Zulema CABRERA, Individually and on Behalf of the Estate of David Cabrera, deceased,
                                      Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2020-CVB-000897D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                        ORDER

       Appellees’ brief was due on March 29, 2021. See TEX. R. APP. P. 38.6(b). After the due
date, Appellees filed an unopposed motion to extend the brief due date to April 22, 2021, due to
work-related time constraints.
       Appellees’ motion is GRANTED. Appellees’ brief is due on April 22, 2021.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court